    Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 1 of 10 PageID #: 955




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ADRIAN ESTERS,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
                vs.                                 )     Case No. 4:20-cv-00253-AGF
                                                    )
KILOLO KIJAKAZI, 1                                  )
Acting Commissioner of Social Security,             )
                                                    )
                Defendant.                          )

                               MEMORANDUM AND ORDER

         This action is before this Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Adrian Esters was not disabled,

and thus not entitled to disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-434, or supplemental security income (“SSI”) under Title XVI of

the Act, 42 U.S.C. §§ 1381-1383f. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                       BACKGROUND

         The Court adopts the statement of facts set forth in Plaintiff’s Statement of

Uncontroverted Facts, which is contained in Plaintiff’s brief (ECF No. 16), as

supplemented by Defendant (ECF No. 17-1). Together, these statements provide a fair



1
        Kilolo Kijakazi is now the Acting Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, she is substituted as the Defendant in
this suit.
    Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 2 of 10 PageID #: 956




description of the record before the Court. Specific facts will be discussed as needed to

address the parties’ arguments.

         Plaintiff, who was born on July 31, 1979, protectively filed her applications for

benefits on April 25, 2017. She alleged disability beginning October 1, 2014, later

amending the onset date to May 15, 2015, 2 due to depression, anxiety, bipolar disorder

with psychotic seizures, cervical radiculopathy, and carpal tunnel syndrome. On August

24, 2017, Plaintiff’s applications were denied at the administrative level, and she

thereafter requested a hearing before an Administrative Law Judge (“ALJ”).

         A hearing was held on December 20, 2018. Plaintiff, who was represented by

counsel, and a vocational expert (“VE”) testified at the hearing. On January 18, 2019,

almost one month after the hearing, Plaintiff began treatment with Richard Gelberman,

M.D., at for carpal tunnel syndrome. Dr. Gelberman’s January 18, 2019 treatment

record indicates that Plaintiff had a history of numbness and tingling in her right hand

and that these symptoms had increased significantly during the past months so that they

had become “quite severe” by the time of treatment in January of 2019. Tr. 31. Dr.

Gelberman diagnosed right carpal tunnel syndrome, severe, and recommended open



2
        Plaintiff previously filed applications for disability benefits under Title II, the most
recent of which was denied on April 28, 2016. Tr. 153. In the present case, the ALJ
found that the record did not show a good reason to reopen that prior denial, that the
scope of the present decision as therefore limited to the period post-dating April 28, 2016,
and that any reference made to evidence predating April 29, 2016 was merely made for
historical purposes. Tr. 17. Plaintiff has not challenged the ALJ’s findings regarding
the disability onset date in her brief before this Court.

                                               2
Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 3 of 10 PageID #: 957




carpal tunnel release, right hand. Tr. 32. Plaintiff underwent a right carpal tunnel

release on a few days later, on January 21, 2019. Tr. 33-34. In a post-operative report

dated January 30, 2019, Dr. Gelberman indicated that Plaintiff was “doing very well”;

that although she complained of “some weakness of her hand, her “[p]reoperative

symptoms ha[d] largely resolved”; and that on physical exam, her wound was well

healed, sutures were removed, and “digital motion [was] full.” Tr. 35.

       Plaintiff, through counsel, submitted Dr. Gelberman’s treatment notes to the ALJ

before the ALJ issued the hearing decision. However, the ALJ refused to admit this

evidence on the ground that it was not timely submitted. Tr. 17.

       By decision dated March 20, 2019, the ALJ found that Plaintiff had the following

severe impairments: anxiety disorder, bipolar disorder, obesity, bilateral carpal tunnel

syndrome, and cervical degenerative disc disease. However, the ALJ found that none of

Plaintiff’s impairments or combinations of impairments met or medically equaled one of

the deemed-disabling impairments listed in the Commissioner’s regulations.

       Next, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to

perform less than the full range of “light” work, as defined by the Commissioner’s

regulations, in that:

       [S]he can frequently climb ladders, ropes, and scaffolds. The claimant can
       frequently handle and finger with her bilateral upper extremities. She should
       avoid exposure to extreme cold and vibration. She is able to complete simple,
       routine tasks with minimal changes in job duties and setting. She is able to
       occasionally interact with coworkers and supervisors, and can have brief and
       superficial contact with the general public.


                                             3
Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 4 of 10 PageID #: 958




Tr. 22.

          The ALJ next found that Plaintiff could perform certain light and unskilled jobs

listed in the Dictionary of Occupational Titles (“DOT”) (cafeteria attendant, photocopy

machine operator, and routing clerk), which the VE testified that a hypothetical person

with Plaintiff’s RFC and vocational factors (age, education, work experience) could

perform and that were available in significant numbers in the national economy.

Accordingly, the ALJ found that Plaintiff was not disabled under the Social Security Act.

          Plaintiff thereafter submitted to the Appeals Council of the Social Security

Administration the evidence from Dr. Gelberman that the ALJ refused to consider and

also filed a timely request for review by the Appeals Council. The Appeals Council

reviewed the additional evidence from Dr. Gelberman but found that it did not show a

reasonable probability that it would change the outcome of the hearing. Tr. 2. The

Appeals Council denied review on January 13, 2020. Plaintiff has thus exhausted all

administrative remedies, and the ALJ’s decision stands as the final agency action now

under review.

          In her brief before this Court, Plaintiff argues that: (1) the ALJ failed to properly

evaluate the RFC by failing to include limitations reflecting Plaintiff’s moderate

deficiencies in concentration, persistence, or pace; and (2) the ALJ erred by refusing to

consider the evidence of Plaintiff’s carpal tunnel treatment with Dr. Gelberman, which if

considered by the Court now, would render the ALJ’s decision contrary to the weight of

the evidence. Plaintiff asks that the ALJ’s decision be reversed and that the case be

                                                 4
Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 5 of 10 PageID #: 959




remanded for further evaluation.

                                        DISCUSSION

Standard of Review and Statutory Framework

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If,

after review, [the court finds] it possible to draw two inconsistent positions from the

evidence and one of those positions represents the Commissioner’s findings, [the court]

must affirm the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676

(8th Cir. 2016) (citations omitted). Put another way, a court should “disturb the ALJ’s

decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d

1126, 1131 (8th Cir. 2015) (citation omitted). A decision does not fall outside that zone

simply because the reviewing court might have reached a different conclusion had it been

the finder of fact in the first instance. Id.

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a

medically determinable impairment which has lasted or can be expected to last for not

                                                5
Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 6 of 10 PageID #: 960




less than 12 months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated

regulations, found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation

process to determine disability. The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If not, the Commissioner decides

whether the claimant has a “severe” impairment or combination of impairments. A

severe impairment is one which significantly limits a person’s physical or mental ability

to do basic work activities. 20 C.F.R. § 404.1520(c). A special technique is used to

determine the severity of mental disorders. This technique calls for rating the claimant’s

degree of limitations in four areas of functioning: understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining

pace; and adapting or managing oneself. 20 C.F.R. § 404.1520a(c)(3).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments

listed in the Commissioner’s regulations. If not, the Commissioner asks at step four

whether the claimant has the RFC to perform his past relevant work. If the claimant

cannot perform his past relevant work, the burden of proof shifts at step five to the

Commissioner to demonstrate that the claimant retains the RFC to perform work that is

available in the national economy and that is consistent with the claimant’s vocational

factors – age, education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010). When a claimant cannot perform the full range of work in a

                                             6
    Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 7 of 10 PageID #: 961




particular category of work (medium, light, and sedentary) listed in the regulations, the

ALJ must produce testimony by a VE (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006). At Step Five, even

though the burden of production shifts to the Commissioner, the burden of persuasion to

prove disability remains on the claimant. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir.

2016).

RFC Evaluation

         Plaintiff argues that the ALJ’s RFC finding did not sufficiently account for the

moderate limitations in concentration, persisting, or maintaining pace that the ALJ found

in her analysis at step three of the sequential evaluation process. 3 But the ALJ included

significant restrictions in the RFC finding to account for this limitation. Specifically, the

ALJ limited Plaintiff to completing only simple, routine tasks with minimal changes in

job duties and setting, for the express reason of accounting for her moderate limitations in

concentrating, persisting, and maintaining pace. Tr. 24. This RFC finding goes far

beyond the limitation to “simple jobs” that the Eighth Circuit found insufficient in the

case relied on by Plaintiff, Newton v. Chater, 92 F.3d 688, 695 (8th Cir. 1996), and is



3
        Plaintiff also describes in detail the evidence she believes supports a finding that
she has moderate limitations in concentration, persistence, and pace, including evidence
of her mother’s third party report, her mother’s assistance in Plaintiff’s activities of daily
living, and the treatment records and opinions of various medical providers and
consultative examiners. However, as the ALJ found that Plaintiff has moderate
limitations in concentration, persistence, and pace, the Court need not address this
evidence other than to hold that the evidence is adequately reflected and accounted for in
the ALJ’s RFC finding.
                                               7
 Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 8 of 10 PageID #: 962




instead consistent with the RFC findings that the Eighth Circuit has held adequately

account for moderate limitations in concentration, persistence, or pace. See, e.g.,

Rhinehart v. Saul, 776 F. App’x 915, 916 (8th Cir. 2019) (holding that a limitation to

“simple, routine, [and] repetitive tasks” that “require minimal training” adequately

accounted for moderate limitation in concentration, persistence, or pace); Chismarich v.

Berryhill, 888 F.3d 978, 980 (8th Cir. 2018) (holding that moderate difficulties in

concentration, persistence, or pace are consistent with being able to understand,

remember, and carry out simple instructions while performing non-detailed tasks);

Howard v. Massanari, 255 F.3d 577, 582 (8th Cir. 2001) (holding that a limitation to

“simple, repetitive, routine tasks” adequately captured the plaintiff’s moderate

deficiencies in concentration, persistence, or pace); Brachtel v. Apfel, 132 F.3d 417, 421

(8th Cir. 1997) (holding that even a limitation including “scantily more” than that in

Newton, such as work “which does not require close attention to detail” and excluding

“work[ing] at more than a regular pace,” sufficiently described deficiencies of

concentration, persistence, or pace). In short, the ALJ adequately addressed Plaintiff’s

mental limitations in the RFC, and substantial evidence supports the ALJ’s conclusion

that Plaintiff is not disabled.

Dr. Gelberman’s Records

       Consideration of Dr. Gelberman’s post-hearing records does not change the

Court’s conclusion that the ALJ’s decision is supported by substantial evidence on the

record as a whole. See McDade v. Astrue, 720 F.3d 994, 1000 (8th Cir. 2013) (“When

                                             8
    Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 9 of 10 PageID #: 963




the Appeals Council denies review of an ALJ’s decision after reviewing new evidence,

we do not evaluate the Appeals Council's decision to deny review, but rather we

determine whether the record as a whole, including the new evidence, supports the ALJ’s

determination.”).

         The ALJ found that Plaintiff’s bilateral carpal tunnel syndrome was a severe

impairment and incorporated limitations on climbing, fingering, and handling in her RFC

finding—limiting her to completing these actions “frequently,” as opposed to

“constantly” 4—for the express reason of accounting for this impairment. Tr. 24. The

mere fact that Plaintiff underwent a carpal tunnel release does not disturb the ALJ’s

decision. Indeed, Plaintiff indicated shortly before the procedure that her carpal tunnel

symptoms had only recently worsened “over the past several months,” and according to

Dr. Gelberman, the surgery largely resolved these symptoms within days. As the

Defendant correctly notes, to establish disability, Plaintiff must demonstrate an inability

to engage in substantial gainful activity by reason of any medically determinable physical

or mental impairment which lasted or can be expected to last for a continuous period of

not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). Plaintiff’s

evidence of a short-lived exacerbation of her carpal tunnel syndrome that was

successfully resolved with surgery neither undermines the ALJ’s RFC finding regarding




4
       The DOT generally defines “frequently” as one-third to two-thirds of the time,
while “constantly” refers to two-thirds or more of the time. See, e.g., 311.677-010
Cafeteria Attendant, DICOT 311.677-010, 1991 WL 672694 (Jan. 1, 2016).
                                              9
Case: 4:20-cv-00253-AGF Doc. #: 18 Filed: 08/02/21 Page: 10 of 10 PageID #: 964




her physical limitations nor renders the ALJ’s decision erroneous. Rather, even

considering the additional evidence from Dr. Gelberman, the ALJ’s decision remains

supported by substantial evidence in the record as a whole.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.


                                                _______________________________
                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE

Dated on this 2nd day of August, 2021.




                                           10
